UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended JUNE 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10956 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive office) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. TYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer T Non accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 30, 2010 Common stock, $1.00 par value TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 51 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 6. Exhibits 53 Signatures 54 Index to Exhibits 55 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June30, December31, ASSETS Investments: Fixed maturities: Securities held-to-maturity, at amortized cost (fair value $411,992 and $460,877) $ $ Securities available-for-sale, at fair value (amortized cost $860,860,380 and $858,129,177) Fixed maturity securities on loan: Securities available-for-sale, at fair value (amortized cost $2,413,272 and $14,065,597) Equity securities available-for-sale, at fair value (cost $72,834,716 and $73,114,920) Other long-term investments, at cost Short-term investments, at cost Total investments Cash Reinsurance receivables due from affiliate Prepaid reinsurance premiums due from affiliate Deferred policy acquisition costs (affiliated $37,328,553 and $36,650,628) Accrued investment income Accounts receivable Income taxes recoverable - Deferred income taxes Goodwill Securities lending collateral Other assets (affiliated $2,128,789 and $2,058,189) Total assets $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June30, December31, LIABILITIES Losses and settlement expenses (affiliated $562,979,243 and $553,787,770) $ $ Unearned premiums (affiliated $164,951,000 and $159,486,096) Other policyholders' funds due to affilate Surplus notes payable to affiliate Amounts due affiliate to settle quarterly transaction balances Employee retirement benefits payable to affiliate Income taxes payable - Securities lending obligation Other liabilities (affiliated $12,061,776 and $20,335,197) Total liabilities STOCKHOLDERS' EQUITY Common stock, $1 par value, authorized 20,000,000 shares; issued and outstanding, 13,081,193 shares in 2010 and 13,114,481 shares in 2009 Additional paid-in capital Accumulated other comprehensive income (loss): Net unrealized gains (losses) on fixed maturity securities with "other-than-temporary" impairments ) Other net unrealized gains Employee retirement benefits payable to affiliate ) ) Total accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended June30, REVENUES Premiums earned (affiliated $95,081,018 and $96,093,871) $ $ Investment income, net Net realized investment gains, excluding impairment losses on available-for-sale securities Total "other-than-temporary" impairment losses on available-for-sale securities ) ) Net realized investment gains (losses) ) Other income (all affiliated) LOSSES AND EXPENSES Losses and settlement expenses (affiliated $70,227,253 and $65,164,251) Dividends to policyholders (all affiliated) Amortization of deferred policy acquisition costs (affiliated $22,268,128 and $21,524,535) Other underwriting expenses (affiliated $9,184,909 and $10,307,318) Interest expense (all affiliated) Other expense (affiliated $410,526 and $337,922) Income before income tax expense (benefit) INCOME TAX EXPENSE (BENEFIT) Current Deferred ) Net income $ $ Net income per common share -basic and diluted $ $ Dividend per common share $ $ Average number of common shares outstanding -basic and diluted All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six months ended June30, REVENUES Premiums earned (affiliated $186,536,315 and $188,510,222) $ $ Investment income, net Net realized investment gains, excluding impairment losses on available-for-sale securities Total "other-than-temporary" impairment losses on available-for-sale securities ) ) Portion of impairment losses on fixed maturity available-for-sale securities recognized in other comprehensive income (before taxes) ) - Net impairment losses on available-for-sale securities ) ) Net realized investment losses ) ) Other income (all affiliated) LOSSES AND EXPENSES Losses and settlement expenses (affiliated $125,660,386 and $118,940,865) Dividends to policyholders (all affiliated) Amortization of deferred policy acquisition costs (affiliated $43,875,573 and $43,531,396) Other underwriting expenses (affiliated $19,550,103 and $19,437,601) Interest expense (all affiliated) Other expense (affiliated $688,546 and $731,154) Income before income tax expense (benefit) INCOME TAX EXPENSE (BENEFIT) Current Deferred ) Net income $ $ Net income per common share -basic and diluted $ $ Dividend per common share $ $ Average number of common shares outstanding -basic and diluted All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended June30, Net income $ $ OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains on investment securities, net of deferred income tax expense of $1,003,213 and $9,054,415 Reclassification adjustment for realized investment (gains) losses included in net income, net of income tax (expense) benefit of $295,940 and ($316,808) ) Change in unrealized holding gains on fixed maturity securities with "other-than-temporary" impairment, net of deferred income tax expense of $29,455 and $0 - Adjustment associated with affiliate's retirement benefit plans, net of deferred income tax expense of $99,227 and $129,870: Net actuarial loss Prior service credit ) ) Other comprehensive income Total comprehensive income $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 7 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Six months ended June30, Net income $ $ OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains on investment securities, net of deferred income tax expense of $5,656,964 and $6,150,092 Reclassification adjustment for realized investment losses included in net income, net of income tax benefit of $70,033 and $2,690,501 Change in unrealized holding gains on fixed maturity securities with "other-than-temporary" impairment, net of deferred income tax expense of $34,842 and $0 - Reclassification adjustment for realized investment losses from fixed maturity securities with "other-than-temporary" impairment included in net income, net of income tax benefit of $42,188 and $0 - Adjustment associated with affiliate's retirement benefit plans, net of deferred income tax expense of $198,454 and $259,740: Net actuarial loss Prior service credit ) ) Other comprehensive income Total comprehensive income $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 8 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June30, CASH FLOWS FROM OPERATING ACTIVITIES Netincome $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Losses and settlement expenses (affiliated $9,191,473 and ($12,460,032)) ) Unearned premiums (affiliated $5,464,904 and ($409,448)) ) Other policyholders' funds due to affilitate Amounts due to affiliate to settle quarterly transaction balances ) ) Employee retirement benefits payable to affiliate Reinsurance receivables due from affiliate ) Prepaid reinsurance premiums due from affiliate ) ) Commissions payable to affiliate ) ) Interest payable to affiliate ) ) Prepaid assets due from affiliate ) ) Deferred policy acquisition costs (affiliated ($677,925) and ($551,563)) ) ) Stock-based compensation payable to affiliate Excess tax benefit associated with affiliate's stock option plans ) - Accrued investment income Accrued income tax: Current ) Deferred ) Realized investment losses Accounts receivable ) ) Amortization of premium/discount on fixed maturity securities ) ) Other, net (affiliated ($3,595,657) and $1,617,535) Net cash provided by (used in) operating activities $ ) $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. 9 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED (Unaudited) Six months ended June30, CASH FLOWS FROM INVESTING ACTIVITIES Maturities of fixed maturity securities held-to-maturity $ $ Purchases of fixed maturity securities available-for-sale ) ) Disposals of fixed maturity securities available-for-sale Purchases of equity securities available-for-sale ) ) Disposals of equity securities available-for-sale Disposals of other long-term investments Net purchases of short-term investments ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock through affilate's stock option plans Excess tax benefit associated with affilate's stock option plans - Repurchase of common stock ) ) Dividends paid to stockholders (affiliated ($2,825,227) and ($2,825,227)) ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH ) Cash at the beginning of the year Cash at the end of the period $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 10 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION EMC Insurance Group Inc., a 60 percent owned subsidiary of Employers Mutual Casualty Company (Employers Mutual), is an insurance holding company with operations in property and casualty insurance and reinsurance.Both commercial and personal lines of insurance are written, with a focus on medium-sized commercial accounts.The term “Company” is used interchangeably to describe EMC Insurance Group Inc. (Parent Company only) and EMC Insurance Group Inc. and its subsidiaries. The accompanying unaudited consolidated financial statements have been prepared on the basis of U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements.The Company has evaluated all subsequent events through the date the financial statements were issued.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the interim financial statements have been included.The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year.The consolidated balance sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by GAAP for complete financial statements. Certain amounts previously reported in prior years’ consolidated financial statements have been reclassified to conform to current year presentation. In reading these financial statements, reference should be made to the Company’s 2009 Form 10-K or the 2009 Annual Report to Stockholders for more detailed footnote information. 2. NEW ACCOUNTING GUIDANCE In January 2010, the Financial Accounting Standards Board (FASB) updated its guidance related to the Fair Value Measurements and Disclosures Topic 820 of the FASB Accounting Standards CodificationTM (ASC) to require additional disclosures regarding transfers in and out of fair value measurement Levels 1 and 2, the display of Level 3 activity on a gross basis (rather than net), fair value measurement disclosures for each class of assets and liabilities (rather than by line item within the statement of financial position), and additional disclosures about inputs and valuation techniques.This guidance was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which is effective for fiscal years (and interim periods of those fiscal years) beginning after December 15, 2010.Adoption of this guidance had no effect on the consolidated financial position or operating results of the Company. In May 2009, the FASB updated its guidance related to the Subsequent Events Topic 855 of the FASB ASC (issued as Statement of Financial Accounting Standards (SFAS) No. 165, “Subsequent Events”), which sets forth the period after the balance sheet date during which management shall evaluate events or transactions for potential recognition or disclosure, the circumstances under which an entity shall recognize events or transactions occurring after the balance sheet date, and disclosures to make about events or transactions that occur after the balance sheet date.This guidance was effective for interim and annual reporting periods ending after June 15, 2009.In February 2010, the FASB updated its guidance related to the Subsequent Events Topic 855 to remove the requirement to disclose the date through which subsequent events were evaluated for Securities and Exchange Commission filers.This updated guidance was effective immediately.Adoption of this updated guidance had no effect on the consolidated financial position or operating results of the Company. 11 Table of Contents 3. REINSURANCE The effect of reinsurance on premiums written and earned, and losses and settlement expenses incurred, for the three months and six months ended June 30, 2010 and 2009 is presented below. Three months ended June30, 2010 Property and casualty insurance Reinsurance Total Premiums written Direct $ $
